ICJ_135_PulpMills_ARG_URY_2006-07-13_ORD_01_NA_01_EN.txt.                                                                           136




                DECLARATION OF JUDGE RANJEVA

[Translation]

    I agree with the conclusion of the Court that there is no reason to
indicate the provisional measures requested by the Applicant. However,
I am not entirely satisfied with the approach adopted by the Court,
which emphasizes the limits of the Applicant’s arguments and criticizes
it for not providing sufficient supporting evidence. While such an observa-
tion may seem to be justified by the facts, it is not entirely satisfactory
with regard to the framework applying to the indication of provisional
measures. The Judgment in the LaGrand (Germany v. United States
of America) case highlighted the obligation upon the Parties to comply
with the provisional measures indicated by the Court ; this reminder
helped to dispel the ambiguity surrounding the issue of the applicability
of the provisions of Article 94 of the United Nations Charter to orders
indicating provisional measures. These are judicial decisions binding on
the parties, pending the final judgment.

   Consideration of the urgency, from the perspective of the risk of
irreparable prejudice in the event of the non-indication of provisional
measures, represents the central focus of an order and lies at the heart of
its general scheme. However, the binding nature of the decision indi-
cating provisional measures obliges the Court to ensure that it cannot be
viewed as a provisional judgment capable of prejudging future scrutiny of
and findings on the merits. An examination of the effects of the measures
is not, in itself, sufficient to prevent such a possibility ; that examination
must also be supported by an analysis of the very purpose of the
measures requested.
   It is for the Court to compare in limine the purpose of those measures
with that sought through the principal proceedings and thus to dismiss
direct, or in some cases indirect, requests that would, in reality, result in
a provisional judgment. Such an approach will, first, help to clarify the
relationship between the incidental proceedings and the principal pro-
ceedings so as to ensure that the Court, when ruling on the merits, is not
bound by the provisional measures and, secondly, to limit the incidental
proceedings to an examination of only the urgent parts of the request.

                                           (Signed) Raymond RANJEVA.




                                                                           27

